Citation Nr: 0845096	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  08-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands/fingers (also claimed as numbness).

2.  Entitlement to service connection for myopathy.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for otitis media (ear 
infections).  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, August 2006, and May 
2007 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In December 2005, the RO denied service connection for 
peripheral neuropathy of the hands/fingers.  In August 2006, 
the RO denied service connection for myopathy.  In May 2007, 
the RO denied a petition to reopen a claim for service 
connection for bilateral hearing loss and otitis media.

The issues of service connection for bilateral hearing loss 
on the merits and whether new and material evidence has been 
received to reopen the claim for service connection for 
otitis media are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
hands or fingers.  

2.  The veteran does not have myopathy.

3.  The RO denied service connection for bilateral hearing 
loss in March 1974.  The veteran did not appeal.  

4.  Since the March 1974 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing and raising a 
reasonable possibility of substantiating the claim has been 
received.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the hands/fingers (also claimed as numbness), 
including as secondary to Agent Orange exposure and  
service-connected diabetes mellitus, are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The criteria for service connection for myopathy, 
including as secondary to service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The March 1974 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

4.  The criteria to reopen the claim for service connection 
for bilateral hearing loss based on new and material evidence 
are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

Here, concerning the myopathy and peripheral neuropathy 
claims, the duty to notify was satisfied through September 
2005, May 2006, June 2006, August 2006, and July 2007 letters 
to the veteran that addressed all three notice elements.  The 
letters informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The notice concerning secondary 
service connection for myopathy was not sent until July 2007.  
However, the veteran was given an opportunity after that to 
submit additional evidence.  The claims were readjudicated in 
a December 2007 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the RO obtained service medical 
records, VA medical records, and private medical records, and 
examined the veteran for neuropathy in October 2007.  A 
medical examination and/or opinion concerning whether the 
veteran has myopathy which is related to service or to his 
service-connected diabetes mellitus is not necessary, as 
myopathy is not currently shown and the veteran has not 
described any symptoms of myopathy.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked by letter dated in June 
2006 to describe the disability he was claiming, but did not 
respond.  VA has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) 

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service connected disease or 
injury, and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310.

Peripheral neuropathy

The veteran claimed service connection for peripheral 
neuropathy due to Agent Orange exposure in August 2005.  In 
April 2006, he claimed peripheral neuropathy secondary to his 
service-connected diabetes mellitus.  The veteran's service 
medical records do not report peripheral neuropathy and the 
veteran's neurological system was normal on service discharge 
examination in May 1970.  The veteran claims that he has 
numbness in his fingers; however, peripheral neuropathy has 
not been found medically, and he, as a layperson, is unable 
to diagnose it.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The October 2007 VA 
examination report notes that he had complained of numbness 
of his hands and fingers, but clinically, he had normal 
vibration sensation and joint position sensation of his upper 
extremities.  A December 2007 private nerve conduction study 
which was considered revealed no demyelinating peripheral 
neuropathy or diabetic neuropathy involving the veteran's 
arms.  December 2007 private electromyography of the arms was 
also normal.  The VA examiner diagnosed neuropathy of the 
lower extremities, but not of the upper extremities including 
the hands and fingers.  There is no competent medical 
evidence of record showing a diagnosis of peripheral 
neuropathy of the upper extremities.  

In summary, there is no current diagnosis of peripheral 
neuropathy of the upper extremities, whether due to service, 
due to Agent Orange exposure in service, or due to the 
veteran's service-connected diabetes mellitus.  In order for 
service connection to be granted, there must be competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-144 (1992).  Since there is no current diagnosis of 
peripheral neuropathy of the upper extremities, service 
connection can not be granted for the same.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Myopathy

The veteran's service medical records do not report myopathy 
and the veteran's musculoskeletal system was normal on 
service discharge examination in May 1970.  In June 2006, the 
veteran claimed service connection for myopathy.  He was 
asked by letter dated in June 2006 to describe the disability 
he was claiming, but did not respond.  There is no competent 
medical evidence of record showing a current diagnosis of 
myopathy.  The veteran, being a layperson, is unable to 
render a diagnosis of myopathy.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
In the absence of a current medical diagnosis of myopathy, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-144 (1992).  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


Bilateral hearing loss 

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The RO denied service connection for bilateral hearing loss 
(defective hearing) in March 1974.  Service medical records 
showed ear infections.  The veteran's pure tone thresholds, 
in decibels, were as follows on service discharge examination 
in May 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
25
LEFT
20
20
10
10
30

On VA examination in February 1974, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5

0
LEFT
0
0
5

0

The RO denied service connection for bilateral hearing loss 
in March 1974 in part because hearing loss was not shown 
after service.  The veteran did not appeal.  Thus, the March 
1974 rating decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The veteran applied to reopen his claim in February 2007.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

Evidence obtained since the March 1974 RO decision includes 
medical evidence of a current bilateral hearing loss 
disability.  A post-service, current hearing loss disability 
was not shown at the time of the March 1974 decision.  As new 
and material evidence has been received, the claim is 
reopened.  


ORDER

Service connection for peripheral neuropathy of the 
hands/fingers (also claimed as numbness) is denied.

Service connection for myopathy is denied.

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.


REMAND

The veteran was treated for ear problems in service.  Right 
ear hearing loss was noted on service discharge examination 
in May 1970.  An examination for an opinion as to whether the 
veteran's current bilateral hearing loss disability is 
related to service is necessary prior to a Board decision on 
the merits of the claim.  38 C.F.R. § 3.159 (2008).  
Beforehand, however, the RO should attempt to obtain any 
additional ear treatment records the veteran has received 
since service discharge.  In February 2007, the veteran 
stated that he had been treated since 1967 for hearing loss.  

In May 2007, the RO denied a petition to reopen a claim for 
service connection for otitis media (ear infections).  A 
timely notice of disagreement was received in January 2008, 
but no statement of the case has been issued.  The issue is 
therefore remanded for the issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case on 
the issue of whether new and material 
evidence has been presented to reopen a 
claim for service connection for otitis 
media (ear infections).  The veteran 
and his representative should be 
advised of the need to file a timely 
substantive appeal if the veteran 
wishes to complete an appeal.

2.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
have treated him for hearing loss since 
his separation from service.  Make 
arrangements to obtain any available 
records that the veteran adequately 
identifies.

3.  Thereafter, schedule the veteran 
for a VA audiometric examination.  
Provide the examiner with the claims 
file.  All necessary special studies or 
tests are to be accomplished.  The 
results of puretone threshold testing 
for 500, 1000, 2000, 3000, and 4000 
Hertz and speech recognition testing 
using the Maryland CNC test are to be 
reported.  

The examiner is to review the claims 
folder, including the service medical 
records, and all post-service records.  

The examiner must express an opinion as 
to whether chronic hearing loss was 
shown on separation examination in May 
1970.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current bilateral hearing loss 
had its onset during active service or 
is related to any in-service disease or 
injury, including the in-service ear 
infections and/or noise exposure.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim for service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


